Case 1:09-md-02084-TWT Document 1902-5 Filed 11/15/19 Page 1 of 15




       Attachment F-1
   Case 1:09-md-02084-TWT Document 1902-5 Filed 11/15/19 Page 2 of 15




            IN THE UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION


IN RE ANDROGEL ANTITRUST                 MASTER DOCKET NO.
LITIGATION (II)                          1:09-MD-2084-TWT

ROCHESTER DRUG CO-OPERATIVE,
INC., ET AL.,
             PLAINTIFF,
                      V.
UNIMED PHARMACEUTICALS,                  CASE NO. 1:09-CV-956-TWT
LLC, ET AL.,
             DEFENDANTS.

LOUISIANA WHOLESALE DRUG
CO., INC., ET AL.,
             PLAINTIFF,
                      V.                 CASE NO. 1:09-CV-957-TWT
UNIMED PHARMACEUTICALS,
LLC, ET AL.,
             DEFENDANTS.

MEIJER, INC., ET AL.,
            PLAINTIFFS,
                      V.
UNIMED PHARMACEUTICALS,                  CASE NO. 1:09-CV-958-TWT
LLC, ET AL.,
            DEFENDANTS.



                    PLAINTIFFS’ WITNESS LIST
  Case 1:09-md-02084-TWT Document 1902-5 Filed 11/15/19 Page 3 of 15




RITE AID CORPORATION, ET AL.,
           Plaintiffs,
            v.                CASE NO. 1:09-CV-2776-TWT
UNIMED PHARMACEUTICALS, LLC,
ET AL.,
           Defendants.

WALGREEN CO., ET AL.,
         Plaintiffs,
           v.                CASE NO. 1:09-CV-3019-TWT
UNIMED PHARMACEUTICALS, LLC,
ET AL.,
         Defendants.

SUPERVALU, INC.,
         Plaintiff,
           v.                CASE NO. 1:10-CV-1024-TWT
UNIMED PHARMACEUTICALS, LLC,
ET AL.,
         Defendants.
     Case 1:09-md-02084-TWT Document 1902-5 Filed 11/15/19 Page 4 of 15




      The list below identifies the witnesses Plaintiffs currently intend to or may

call to testify at trial during Plaintiffs’ case-in-chief (whether live or by deposition

designation). By listing witnesses below, Plaintiffs do not indicate that they have

the ability to control a witness’s appearance at trial.

Fact Witnesses

           1.     Jose Alcaine (Safeway)

           2.     Michael Allen (Walgreens)

           3.     Lynne Amato (Watson)

           4.     Leonard Blum (ICOS)

           5.     Angelo Jay Bua (Besins)

           6.     David Buchen (Watson)

           7.     Paul Campanelli (Par)

           8.     Margaret Choy (Watson)

           9.     Napolean Clark (Watson)

           10.    Lynn Dale (Solvay)

           11.    Laurence Doud (RDC) (by designation)

           12.    Laurence Downey (Solvay)

           13.    Charles Ebert (Watson)

                                           1
Case 1:09-md-02084-TWT Document 1902-5 Filed 11/15/19 Page 5 of 15




    14.   Oliver Engert (McKinsey)

    15.   Chad Geilen (LWD)

    16.   Scott Griffin (CVS)

    17.   Edward Heimers (Watson)

    18.   James Hynd (Solvay)

    19.   Laura James (Ahold)

    20.   Jay Janco (Solvay)

    21.   Scott Johnson (Supervalu)

    22.   Murray Kay (Solvay)

    23.   Louis Lipinski (Solvay)

    24.   Edward Maloney (Paddock)

    25.   Nicholas Manusos (TAP)

    26.   Owen McMahon (Rite Aid)

    27.   Zachary Mikulak (Walgreen)

    28.   William Mink (Paddock)

    29.   Robert Nevers (HEB)

    30.   Joseph Nolan (Solvay)

    31.   Cherri Petrie (Watson)

                                  2
     Case 1:09-md-02084-TWT Document 1902-5 Filed 11/15/19 Page 6 of 15




          32.    Janis Picurro (Par)

          33.    Matthew Pike (Walgreens)

          34.    Matthew Paulson (Meijer)

          35.    Laura Schneider (American Sales Company)

          36.    Harold Shlevin (Solvay)

          37.    William Stripling (HEB)

          38.    Joseph Todisco (Par)

          39.    Edward Tykot (Watson)

          40.    Wanda Williams (Watson)

          41.    Difei (Elaine) Yang (Solvay)

          42.    Custodian(s) of Records for any Defendant or Non-Party



Expert Witnesses

          43.    James Bruno

      Mr. Bruno is the Managing Director of Chemical and Pharmaceutical

Solutions, Inc. Based on his experience and analysis of the relevant evidence, Mr.

Bruno will testify as to the opinions disclosed in his expert reports in this matter,

including his opinions that: (1) the negotiations, diligence, and terms of the back-up

                                          3
     Case 1:09-md-02084-TWT Document 1902-5 Filed 11/15/19 Page 7 of 15




manufacturing agreement were not consistent with a legitimate effort by Solvay to

retain a second supply source for AndroGel; and (2) no reasonable pharmaceutical

company seeking back-up manufacturing services would have entered into the back-

up manufacturing agreement with only the information Solvay had at the time it

signed the agreement.

           44.   Einer Elhauge

      Professor Elhauge is a professor at Harvard University School of Law. Based

on his expertise, experience and analysis of the relevant evidence, Professor Elhauge

will testify as to the opinions disclosed in his expert reports in this matter, including

that: reverse payment agreements are large enough to anticompetitively delay entry

whenever they exceed the patent holder’s avoided litigation costs; his economic

model for calculating the length of delay caused by a reverse payment agreement;

the range of delay caused by the reverse payments in this case, as well as the specific

date to which rational parties would have agreed based upon their respective

bargaining strengths; the lack of procompetitive justifications for this reverse

payment; and rebutting any testimony offered by defense economists.




                                           4
     Case 1:09-md-02084-TWT Document 1902-5 Filed 11/15/19 Page 8 of 15




           45.   Jack C. Goldstein

      Mr. Goldstein is a patent attorney with more than 50 years’ experience in

intellectual property law, including patents. Based on his experience and analysis

of the relevant evidence, Mr. Goldstein will testify as to the opinions disclosed in

his expert reports in this matter, including his opinions regarding the conclusions

that a reasonable and competent patent attorney (or reasonable litigant in Solvay’s

or the Generics’ shoes as represented by competent patent counsel) would have

drawn at the time the parties settled the AndroGel Patent Litigation in terms of

likelihood of success in the litigation, the likely timing of the resolution of the

litigation, and the likely costs associated with continued litigation.

           46.   Deborah Jaskot

      Ms. Deborah Jaskot is a 30-year veteran of the pharmaceutical industry, who

served in various roles at Sandoz and Teva, and, now consults for various

pharmaceutical companies. As Teva’s Vice President, U.S. Generic Regulatory

Affairs & North America Policy, she oversaw all of its regulatory affairs and

regulatory policy work, she was integrally involved in obtaining FDA approval of

several hundred generic drug applications for a wide variety of different drugs and

dosage forms, and she regularly interacted with the FDA. Ms. Jaskot will testify as

                                           5
     Case 1:09-md-02084-TWT Document 1902-5 Filed 11/15/19 Page 9 of 15




to the opinions disclosed in her expert reports in this matter, including the fact that

there were no regulatory hurdles, manufacturing difficulties, or supply-related

obstacles that would have prevented Watson and Par/Paddock from launching their

generic versions of AndroGel during the relevant time period. She may also respond

to any opposing experts, testimony, or evidence.


          47.    Keith B. Leffler

      Dr. Leffler is Emeritus Associate Professor of Economics at the University of

Washington who will testify as to the opinions disclosed in his expert reports in this

matter that are consistent with the Court’s summary judgment rulings, including (1)

the relevant antitrust market and Solvay’s monopoly or market power in that market;

(2) alternate no-payment settlement agreements between Solvay and Watson and

Solvay and Paddock/Par that allowed for generic entry as early as January 2009 were

feasible and economically rational for all Defendants; (3) the settlements of

Paddock/Par and Watson were economically interdependent; (4) the settlements of

Paddock/Par and Watson were anticompetitive; (5) it would have been economically

rational for Solvay to have introduced an authorized generic version of AndroGel

1% had it not paid Watson and Paddock/Par to delay generic AndroGel; and (6) the


                                          6
    Case 1:09-md-02084-TWT Document 1902-5 Filed 11/15/19 Page 10 of 15




overcharge damages suffered by the Retailer Plaintiffs. Dr. Leffler may also respond

to any opposing experts, testimony or evidence.

           48.    Jeffrey J. Leitzinger

      Dr. Leitzinger is an economist with more than 40 years of experience. He

currently serves as the President of Econ One Research, Inc., an economic consulting

firm with offices in cities around the U.S. Dr. Leitzinger has extensive experience

assessing the impact of AB-rated generic drug competition and suppression. Dr.

Leitzinger will testify as to the opinions disclosed in his expert reports in this matter,

including his opinions that: (1) AndroGel and its AB-rated generic equivalents in the

U.S. constitute a relevant antitrust market; (2) had generic versions of AndroGel

entered the market when Plaintiffs claimed they would have, those generic products

would have replaced brand AndroGel in the majority of the prescription base, greatly

reducing the cost of filling those prescriptions; (3) the delay in generic competition

that occurred created substantial anticompetitive effects; (4) the higher prescriptions

costs caused by generic delay in this case were the product of monopoly power

maintained by Solvay through Defendants’ agreements to block generic competition

for AndroGel; (5) Solvay’s settlements with Watson and Par that prevented generics

from entering the relevant market, enhanced Solvay’s monopoly power; (6) there is

                                            7
    Case 1:09-md-02084-TWT Document 1902-5 Filed 11/15/19 Page 11 of 15




no evidence of cognizable pro-competitive benefits that would justify the

competitive harm caused by the agreements at issue; (7) all of the direct purchaser

Plaintiffs suffered antitrust injury; and (8) the calculation of the overcharges each

direct purchaser Plaintiff suffered. Dr. Leitzinger will also respond to the opinions

and testimony offered by Defendants’ expert witnesses.

          49.    John R. Tupman

      Mr. Tupman is a former business development executive with Eli Lilly & Co.

Mr. Tupman will testify as to the opinions disclosed in his expert reports in this

matter, including (1) AndroGel was not a good candidate for co-promotion in 2006;

(2) neither Watson nor Par was a good co-promotion partner for Solvay; (3) the

Watson and Par Co-Promotion Agreements were not subject to typical transaction

process and due diligence; (4) branded companies typically do not enter into multiple

co-promotes on the same day, for the same product, in the same geography; (5) the

Watson and Par Co-Promotion Agreements are not structured like typical co-

promote agreements; (6) the Watson and Par Co-Promotion Agreements resulted in

far higher payments to Watson and Par than they had ever received for other co-

promote agreements and higher payments by Solvay than it had ever paid for co-

promoting AndroGel; (7) no reasonable pharmaceutical company in Solvay’s

                                         8
    Case 1:09-md-02084-TWT Document 1902-5 Filed 11/15/19 Page 12 of 15




position would have entered into either the Watson or Par Co-Promotion

Agreements; and (8) the value of the co-promotion services that Watson and Par

agreed to provide to Solvay compared to what Solvay agreed to pay for those

services. Mr. Tupman may also respond to any opposing experts, testimony or

evidence, including that the methodologies employed by Ms. Orne to assess fair

value are contrary to those typically considered reasonable and reliable in the

pharmaceutical industry and inconsistent with established accounting principles, and

that her conclusion that Solvay entered into “fair value” co-promotion agreements

with Watson and Par is unsupported and wrong.

           50.   Bozena Michniak-Kohn

      Dr. Michniak-Kohn a is Professor of Pharmaceutics at the Ernest Mario

School of Pharmacy at Rutgers, The State University of New Jersey; and is also the

Director of the Center for Dermal Research and the Director of the Laboratory for

Drug Delivery of the New Jersey Center for Biomaterials at Rutgers University.

Based on her experience and analysis of the relevant evidence, Dr. Michniak-Kohn

will testify as to the opinions disclosed in her expert reports in this matter, including

her opinions that certain claims of the ‘894, ‘816 and ‘089 Patents are invalid and



                                           9
    Case 1:09-md-02084-TWT Document 1902-5 Filed 11/15/19 Page 13 of 15




do not cover the generic versions of AndroGel sought to be marketed by Watson and

Paddock.

           51.   Fotios Plakogiannis

      Dr. Fotios Plakogiannis is a retired professor of Professor of Pharmaceutical

Sciences at Long Island University and is the managing director of Transdermal

Research Pharm Laboratories, LLC in Long Island City, New York. Based on his

experience and analysis of the relevant evidence, Dr. Plakogiannis will testify as to

the opinions disclosed in his expert reports in this matter, including his opinions that

certain claims of the ‘894, ‘816 and ‘089 Patents do not cover the generic versions

of AndroGel sought to be marketed by Watson and Paddock.

           52.   John R. Thomas

      Professor Thomas is a professor of law at Georgetown University who was

previously qualified by the Court as an expert to offer his opinions on the Hatch-

Waxman Act and the FDA approval process. Consistent with his expert reports and

prior depositions, Professor Thomas’s testimony may address, without limitation:

(1) the Hatch- Waxman Act, including the FDA drug approval process for branded

and generics drugs, particularly in the context of Paragraph IV litigation; (2) the

regulatory landscape pertaining to Solvay’s branded AndroGel 1% and generic

                                          10
    Case 1:09-md-02084-TWT Document 1902-5 Filed 11/15/19 Page 14 of 15




AndroGel 1% ANDAs, including without limitation, the operation of 180-day first-

filer exclusivity. He may also respond to any opposing experts, testimony, or

evidence.

                                        ***

      Please be advised that Plaintiffs reserve their rights to: (1) use any witness

identified on Defendants’ witness list and/or any witness not identified herein as a

rebuttal witness; (2) present or not present testimony from any witness identified

herein; (3) supplement, withdraw, or otherwise amend this witness list based upon

developments subsequent to its submission; and (4) call live during Plaintiffs’ case-

in-chief any witness who will testify live during the defense case.

      As Judge Thrash has made clear “[w]e’re not going to redo the patent

litigation,” Plaintiffs understand that technical patent evidence to be excluded by the

Court’s summary judgment opinion and subsequent rulings, and irrelevant to the

upcoming trial. See Summary Judgment Opinion (ECF No. 1739) at 34-39; April 4,

2019 Status Conf. Tr. at 11 (COURT: “Mr. Singla, in some of your filings in the

F.T.C. case, I got the impression that your client hadn’t understood that. I will say

it again. We’re not going to redo the patent litigation.”); October 22, 2019 Status

Conf. Tr. at 14. In an abundance of caution, in light of the Court’s statement during

                                          11
    Case 1:09-md-02084-TWT Document 1902-5 Filed 11/15/19 Page 15 of 15




the October 22, 2019 Status Conference that it will not prevent Defendants from

including technical patent evidence on their witness and exhibit lists, Plaintiffs added

their technical patent experts (Professors Bozena Michniak-Kohn and Fotios

Plakogiannis) to their witness list.


Date: November 15, 2019




                                          12
